Title: To George Washington from South Carolina Line Officers, February–March 1790
From: South Carolina Line Officers
To: Washington, George



State of South Carolina [February-March 1790]

To the President of the United States. 
The Memorial of the underwritten, late Officers of the South Carolina Line, on the Continental Establishment Sheweth
That in the year 1781, the honorable the Congress made arrangements, whereby every Officer in the American Army, was to have received four months Pay in Specie. That in the year 1782 they again made arrangements for two months more Pay.
That in pursuance thereof, all the Officers received Six months pay in Specie, except those of this, and one or two other States.
That, from Causes unknown to your Memorialists, they were unfortunately deprived of that Relief, which was intended for them, and for the Want of which, they were deprived of many Necessaries of Life. That Congress having some time ago taken the hardship of their Case into consideration, and with all the Injustice done them, recommended by their Resolve of the  day of 178 that this State, should compleat to the several Officers, the said six months Pay, amounting in the whole to about Ten thousand Dollars. to be deducted out of the Requisitions of Congress.
That in pursuance of such Resolve, the Commissioners of the Board of Treasury furnished each of your Memorialists, with an Order on the Commissioner of the Loan Office of this State ⟨for⟩ the amount of his demand. That the said Commissioner ⟨mutilated⟩ declared, that he is without funds for the satisfaction of the⟨m⟩ and they are given to understand, that no provision has been made for these their just claims. Your Memorialists, then can not but feel themselves hurt, under the Reflection, th⟨at⟩ this is now the only State, whose Officers are not yet paid ⟨the⟩ said six months pay: And they are still more mortified, when they

find no provision made for the payment of that which ought to have been paid, seven or eight years ago; And that the order has, during that whole period, been lying dormant in their hands, without bearing the least Interest. They are however persuaded, that upon their Grievance being represented, full and ample justice will be done them, and that they will receive such Relief, as will seem just & equitable.
